The plaintiff in error was convicted in the district court of Jefferson county of the crime of assault with a dangerous weapon and his punishment fixed at imprisonment in the state penitentiary for a term of eighteen months. He appeals from this conviction.
But one question is presented by this appeal, and that is the sufficiency of the evidence to support the verdict of the jury. From a careful examination of the record we find there is sufficient competent evidence in the record to support the verdict. No error being apparent, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 203